                    Case 19-11292-JTD                     Doc 1637            Filed 04/27/21              Page 1 of 4




                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :                       Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     :                       Case No. 19-11292 (KG)
                                                      :
                  Debtors.   1                        :                       Jointly Administered
                                                      :
------------------------------------------------------x


                         FIFTH QUARTERLY REPORT OF THE VRT TRUSTEE

          1.          Carmin C. Reiss, the court-appointed trustee (the “Trustee”) of the Insys Victims

Restitution Trust (the “VRT” or “Trust”), hereby respectfully submits her Fifth Quarterly Report

(the “Report”) pursuant to section 8.01 of the Insys Victims Restitution Trust Agreement (the

“VRT Agreement”). 2 This Report provides certain financial information of the VRT and an

overview of the Trustee’s work from January 1, 2021 through March 31, 2021 (the “Reporting

Period”). Interim financial statements covering the Reporting Report are attached at Exhibit A.

I.        BACKGROUND

          1.          The VRT was formally organized as a Delaware statutory trust on February 13,

2020. The Effective Date of the Plan occurred on February 18, 2020. See D.I. 1202.

          2.          The Debtors and the Trustee executed the VRT Asset Transfer Agreement,

effective February 18, 2020. By executing the VRT Asset Transfer Agreement, the Debtors

transferred the Product Liability Insurance Rights and Product Liability Insurance Proceeds to the



1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable, are:
     Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development Company, Inc. (3020); Insys Manufacturing, LLC (0789);
     Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT 355, LLC (0155).

2    Capitalized terms used herein but otherwise not defined shall have the meanings ascribed to them in the Second Amended Joint Chapter 11
     Plan of Liquidation of Insys Therapeutics, Inc. and Its Affiliated Debtors (the “Plan”) [D.I. 1095].

                                                                        1
              Case 19-11292-JTD         Doc 1637     Filed 04/27/21     Page 2 of 4




VRT. As described in the Plan and the VRT Agreement, the Product Liability Insurance Rights

and Product Liability Insurance Proceeds comprise the principal assets of the Trust.

       3.      Shortly following formation of the VRT, and in accordance with the Plan, the VRT

received a transfer of $1,000,000.00 from the Debtors to fund the VRT Operative Reserve. The

Trust has placed the VRT Operating Reserve in two accounts at Citizens Bank, N.A. Most of the

VRT Operating Reserve is invested in an FDIC-insured money market account, with the remainder

held in a checking account to fund short-term operating expenses. Further information on the

financial activity of the VRT Operative Reserve during the Reporting Period is reflected in Exhibit

A. As required by the VRT Agreement, selected financial reporting will also be posted on the

Trust’s website.

II.    ACTIVITIES IN THE REPORTING PERIOD

       4.      As the Court is aware, the extent to which Trust claimants will receive recoveries

depends on the VRT’s success in monetizing the Product Liability Insurance Policies—the Trust’s

principal asset. To that end, the Trustee, together with her professionals and the VRT Board, has

developed a comprehensive strategy for monetizing the VRT Product Liability Insurance Policies

in an expeditious yet prudent manner.

       5.      During the Reporting Period, the Trustee has continued to implement the VRT’s

strategy for monetizing the Product Liability Insurance Rights. As previously reported, insurance

counsel, at the Trustee’s direction, has delivered demand letters to multiple carriers, and has been

engaged in active negotiation with various of the carriers, in regular consultation with the Trustee

and the VRT Board. Confidentiality-based restrictions prohibit the public disclosure of additional




                                                 2
              Case 19-11292-JTD          Doc 1637     Filed 04/27/21    Page 3 of 4




detail at this juncture. The Trustee will apprise the Court of any meaningful developments, to the

extent permitted, at the earliest practicable time.

       6.      The Trustee has convened multiple telephonic meetings with the VRT Board

throughout the Reporting Period. The VRT Board, together with insurance counsel, have played

an integral and most helpful role in, among other workstreams, the development and

implementation of the Trust’s monetization strategy for the Product Liability Insurance Rights.

The VRT Board’s willingness to meet telephonically and through other web-based platforms has

minimized delay that may have otherwise occurred as a result of the COVID-19 pandemic.

       7.      The Trustee has also convened a number of video conferences with counsel for

putative personal injury and wrongful death claimants. These video conferences are intended to

keep claimants informed, to the extent permissible under governing confidentiality agreements, on

the VRT’s progress, specifically as it relates to the projected timeline for compensating eligible

VRT claimants. The Trustee is grateful to the VRT Board for their assistance in facilitating these

communications.

       8.      The Trustee continues to monitor closely the Insys bankruptcy docket, specifically

with respect to relief sought that may affect the VRT. While the Trustee has engaged with

individuals who have indicated interest in filing late claims against the VRT, no such relief was

formally sought with the Court during the Reporting Period.

       9.      The Trustee has commenced a detailed review of the claims register, specifically

as it relates to “Class 9” Personal Injury Claims (as defined in the Plan). Allowed Class 9 Claims

are eligible for compensation from the VRT. An initial review of the claims register indicates that

approximately 80% of the claims classified as Class 9 were submitted after the Bar Date. The

Trustee intends to file omnibus claim objections seeking the Court’s disallowance of these claims.



                                                  3
              Case 19-11292-JTD         Doc 1637      Filed 04/27/21       Page 4 of 4




The Trustee has also identified a number of other claims that will be the subject of other non-

substantive omnibus objections. The Trustee, in consultation with the VRT Board, intends to

engage counsel for the limited purpose of preparing and prosecuting these non-substantive

omnibus claim objections.

       10.     Finally, the Trustee and the ILT Trustee continue to closely collaborate on various

issues, including the appropriate classification of unsecured claims, and explore opportunities to

realize efficiencies between the two trusts.

                                               CONCLUSION

       11.     Subject to the matters referred to above, the Trustee will continue to perform her

responsibilities and duties consistent with the Plan and VRT Agreement and all other directives of

this Court.


Dated: April 27, 2021



                                               Respectfully submitted,


                                               Carmin C. Reiss, Trustee
                                               Victims Restitution Trust




                                                 4
